Citation Nr: 1452054	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  14-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1942 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC based upon being permanently housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in the Veteran's May 2014 Form 9, the Veteran referenced that his service-connected low back injury "has left me housebound."  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's sole service-connected disability is a back disability, which is rated at 60 percent on a schedular basis.  The Veteran has also been granted entitlement to a total disability rating based on individual unemployability (TDIU) based upon his service-connected back disability.  The determinative issue in connection with the Veteran's claim for SMC based upon regular aid and attendance is whether the Veteran "as the result of service-connected disability...[has] such significant disabilities as to be in need of regular aid and attendance."  See 38 U.S.C.A.            § 1114(l) (West 2014).  Of record is a September 2012 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance), but this form referenced additional disabilities besides the Veteran's service-connected back disability and does not provide sufficient medical evidence as to the determinative issues regarding regular aid and attendance as outlined in 38 C.F.R. § 3.352(a) (2014).  As such, there is insufficient evidence of record to make a determination on the issue on appeal and remand is required for a VA medical examination that addresses whether the Veteran's service-connected back disability results in the Veteran's need for regular aid and attendance.       

Additionally, in a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) dated March 2013, the Veteran identified treatment at a VA facility in relation to his service-connected back disability.  In a statement dated March 2013, the Veteran referenced VA treatment in 2012 and 2013.  Additionally, the April 2013 rating decision and April 2014 SOC referenced under the evidence section VA treatment records that were "electronically viewed."  No VA treatment records are of record from the appeal period (the Veteran's claim was filed in September 2012).  On remand, all outstanding VA treatment records from the appeal period must be obtained.  

Also, on the Veteran's March 2013 VA Form 21-4142, the Veteran also referenced private treatment records from a cardiologist.  This treatment does not appear to be related to his service-connected back disability and thus would not be relevant to his current appeal.  As the Veteran has identified private treatment records, however, on remand he must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)
1.  Obtain all outstanding VA treatment records from at least one year prior to the date the Veteran's claim was filed (in September 2012).  

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

3.  After the additional records identified above, if any, have been associated with the claims file, afford the Veteran a VA examination to determine whether the Veteran's service-connected back disability results in the Veteran's need for regular aid and attendance.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Is it at least as likely as not that the Veteran's service-connected back disability results in the Veteran's need for regular aid and attendance?

The examiner's assessment must include, but need not be limited to, an evaluation of the Veteran's service-connected back disability in relationship to (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; (4) inability of the Veteran to attend to the wants of nature; and  (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2014).  

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's statement dated March 2013 and the May 2014 Form 9, which included statements from the Veteran addressing the impact of the his service-connected back disability on his ability to function with relation to the claimed need for regular aid and attendance.

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



